IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                              No. 95-30521
                          USDC No. 95-CA-81-B
                           __________________


UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

FRANK BETHLEY,

                                       Defendant-Appellant.



                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Middle District of Louisiana
                        - - - - - - - - - -
                         December 13, 1995
Before JOLLY, JONES and STEWART, Circuit Judges.

PER CURIAM:*

     Frank H. Bethley moves for leave to proceed in forma

pauperis (IFP) to appeal the district court's denial of his 28

U.S.C. § 2255 motion for post-conviction relief.    He must show

that he has a nonfrivolous issue for appeal.     Carson v. Polley,

689 F.2d 562, 586 (5th Cir. 1982).    He argues that counsel was

ineffective and that the district court improperly determined his

sentence.   We have reviewed the record and the reasoning of the

district court in denying the § 2255 motion.    Additionally, we

     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                           No. 95-30521
                                -2-

are precluded from deciding issues previously decided on direct

appeal.   United States v. Bethley, 973 F.2d 396, 398-402 (5th

Cir. 1992), cert. denied, 113 S. Ct. 1323 (1993); United States

v. Kalish, 780 F.2d 506, 508 (5th Cir.), cert. denied, 476 U.S.
1118 (1986).   We find no nonfrivolous issue.   IFP is DENIED and

the appeal is DISMISSED.   5th Cir. R. 42.2.